DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 8, “where” should read “wherein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine a position error based on the first sensor data and the second sensor data, wherein the position error is indicative of a deviation of the orientation of the head of the test subject at the first position from the orientation of the head of the test subject at the second position; and determine a condition of the test subject based on the position error.” That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “obtain, via the head sensing unit, first sensor data from the one or more positional sensors at a first position, wherein the first sensor data is indicative of an orientation of the head of the test subject at the first position; obtain, via the head sensing unit, second sensor data from the one or more positional sensors at a second position, wherein the second sensor data is indicative of the orientation of the head of the test subject at the second position, wherein the second position is reached after the test subject has rotated the head to a third position and returned to the second position”, this is a mere data gathering. Although the claim recites the structural elements “positional sensors” and “a joint position error processor communicatively coupled with the head sensing unit, the joint position error processor comprising: a processor; and non-transitory computer readable media”, they are merely the devices required for data gathering. Because the judicial exception is not integrated into a practical application, Claim 1 is non-statutory and not patent eligible.
Regarding claims 2-10, the claims are directed to insignificant extra-solution activity and further details of the abstract idea. Claims 2 and 4 recite details of alignment of the head sensing unit and Claim 3 recites determining that the test subject has returned the head to the second position as a prerequisite to obtain second sensor data, which is an extra-solution activity. Claims 5-9 recite instructions to the test subject to rotate the head and applying a threshold to determine the head rotation, which is an extra-solution activity for data gathering. Claim 10 recites the position error details which is an additional limitation to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 11, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine, via a positional sensor, an orientation of a head of a test subject; determine that the head of the test subject is in a first position; determine that the head of the test subject is in a second position after a rotation has been performed by the head of the test subject.” That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “obtain first sensor data from the positional sensor, wherein first sensor data is indicative of the orientation of the head of the test subject in the first position;” and “obtain second sensor data from the positional sensor, wherein second sensor data is indicative of the orientation of the head of the test subject in the second position”, this is a mere data gathering. Although the claim recites the structural elements “a processor” and “a non-transitory computer readable media”, they are merely a commonly used devices required for data gathering. Because the judicial exception is not integrated into a practical application, Claim 11 is non-statutory and not patent eligible.
Regarding claims 12-17, the claims are directed to insignificant extra-solution activity and further details of the abstract idea. Claim 12 recites details of data transmission which is data gathering. Claim 13 recites determining a position error which is an additional feature of the abstract idea. Claim 14 recites the type of the positional sensor which is merely a further information on a device required for the data gathering. Claim 15 recites the details of light beam alignment for the data gathering. Claims 16-17 recite the details of data gathering using a threshold. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 18, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is “determining, via one or more positional sensors, that a head of a test subject is in a first position; determining, via the one or more positional sensors, that the head of the test subject is in a second position; determining a position error based on the first sensor data and the second sensor data, wherein the position error is indicative of a deviation of the orientation of the head of the test subject at the second position from the orientation of the head of the test subject at the first position; and determining a condition of the test subject based on the position error.” That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “obtaining first sensor data from the one or more positional sensors, wherein first sensor data is indicative of an orientation of the head of the test subject in the first position;” and “obtaining second sensor data from the one or more positional sensors, where second sensor data is indicative of the orientation of the head of the test subject in the first position”, this is a mere data gathering. Although the claim recites the structural elements “positional sensors”, they are merely the devices required for the data gathering. Because the judicial exception is not integrated into a practical application, Claim 18 is non-statutory and not patent eligible.
Regarding claims 19-20, the claims are directed to insignificant extra-solution activity. Claim 19 recites the details of alignment for the data gathering. Claims 20 recites providing instructions to the test subject for the data gathering and additional details of the data gathering using a threshold. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 4 recite "first sensor data” in lines 5 and 6, respectively. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "first sensor data” in claim 1.
Claim 3 recites the "second sensor data” in line 4. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "second sensor data” in claim 1.
Claim 7 recites “the left and right” in line 2. There is insufficient antecedent basis for this limitation.
Claims 11, and 18 recite the "first sensor data” in the “wherein” clause in lines 8-9 and 4-5, respectively, and claim 19 recites the “first sensor data” in line 6 The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "first sensor data” in line.
Claims 11 and 18 recite the "second sensor data” in lines 13-14 and 10. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the " second sensor data” in lines 13 and 9, respectively. For examination purposes, Examiner of record takes this to be the same.
Claim 12 recites the “server computer” in line 4. It is unclear whether or not this is the same as the “server computer” in line 3. For examination purposes, Examiner of record takes this to be the same.
Claim 15 recites the "first sensor data” in line 6. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "first sensor data” in claim 11. For examination purposes, Examiner of record takes this to be the same.
Claim 19 recites the "orientation of the head” in line 3. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "orientation of the head” in claim 18, line 5. For examination purposes, Examiner of record takes this to be the same.
Claim 19 recites the "first position” in line 4. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "first position” in claim 18, line 3. For examination purposes, Examiner of record takes this to be the same.
Claim 19 recites the "first sensor data” in line 6. The antecedent basis for this limitation is unclear. It is unclear whether or not this is the same as the "first sensor data” in claim 18, line 4. For examination purposes, Examiner of record takes this to be the same.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-19 of US patent 10660547. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of US patent 10660547. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claim 1 of the instant application are in claim 1 of US patent 10660547, with the exception of “a joint position error processor”. However, claim 1 of US patent 10660547 recites a controller. Changing the “controller” to the “joint position error processor” is seen as obvious substitution of a device with another similar device having the same function. Additional limitations of claims 2-10 of the instant application are the same as additional limitations of claims 2-10 of US patent 10660547. All limitations of claim 13 of the instant application are in claim 11 of US patent 10660547 while the limitations of claim 11 of the instant application are the same as the limitations of claim 11 of US patent 10660547 with the exception of the last “determine” clause of claim 11 of US patent 10660547. Additional limitations of claims 12 and 14-17 of the instant application are the same as additional limitations of claims 12 and 13-16 of US patent 10660547.

Allowable Subject Matter
Claims 1-20 would be allowable if double patenting, 101, and 112b issues were resolved.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, instructions to obtain, via the head sensing unit, second sensor data from the one or more positional sensors at a second position, wherein the second sensor data is indicative of the orientation of the head of the test subject at the second position, wherein the second position is reached after the test subject has rotated the head to a third position and returned to the second position;  determine a position error based on the first sensor data and the second sensor data, wherein the position error is indicative of a deviation of the orientation of the head of the test subject at the first position from the orientation of the head of the test subject at the second position; and determine a condition of the test subject based on the position error.  
Claim 11 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, instructions to determine a position error based on the first sensor and the second sensor data, wherein the position error is indicative of a deviation of the orientation of the head of the test subject at the second position from the orientation of the head of the test subject at the first position.
Claim 18 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, determining a position error based on the first sensor data and the second sensor data, wherein the position error is indicative of a deviation of the orientation of the head of the test subject at the second position from the orientation of the head of the test subject at the first position; and determining a condition of the test subject based on the position error.  
Claims 2-10, 13-17, and 19-20 are allowed at least by virtue of their dependency upon allowable base claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kujawa et al (EP 3015056) teaches a measuring device fixed on patient's head for determining the position of the head relative to the trajectory given to the patient to redraw by the movement of the head to classify patients for cervical spine dysfunction. Hess et al. (US 20130191068) teaches a head tracking system that determines an absolute head position of a user's head, with instructions to determine the orientation of the head by a first position sensor in a first position, determine the second position of the head after it has rotated by a second position sensor and have an indication of the orientation of the head in the second position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793     

/YI-SHAN YANG/Acting SPE, Art Unit 3793